Title: The American Commissioners to Lord North, 12 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: North, Lord Frederick


My Lord,
Passi, near Paris, Dec. 12, 1777.
From motives of duty, and an earnest desire of mitigating the calamities of war, we proposed, near a year since, to the King of Great Britain’s Ambassador here, an Exchange of prisoners in Europe. The answer we received must have been made known to your Lordship, and the world will judge of its decency. It would have been honourable for that noble Lord, and happy for thousands, who have since suffered unnecessarily, if he had considered that moderation is a mark of wisdom, and humanity an ornament to the highest station. These are the sentiments at least which have governed the Congress and people of the United States. They have wished that this war, into which they entered with reluctance, might be distinguished by the humanity with which it was conducted; and that compassion might heal the wounds that were inflicted. The records of Congress, my Lord, are filled with proofs of tender care and attention, not only to the wants, but to the comfort and accomodation of their prisoners.
We have wished in vain to find such instances in the acts of the British Government; for unhappily all we have seen on this subject is, the public declaration of the governors and general who was chosen to commence this war, that the American officers and soldiers should be treated with equal indignity, and all devoted, without distinction, to the most ignominious fate, in terms too low for us to repeat. We have never heard of this proceeding having been censured by the government from which he derived his authority. Neither has the invitation to the Indian savages, at a public treaty, to drink the blood, and feast upon the body of those whom you called your subjects, been ever disavowed.
It is an universal complaint, that the practices of those in authority under you, have been conformable to the principles of these public acts.
Col. Parker, a gentleman of rank, was thrown into a common gaol in Boston, covered over with wounds, where he perished unpitied, for want of the common comforts which his situation and humanity required.
Colonel Ethan Allan was dragged, in chains, from Canada to England, from England to Ireland, from Ireland to Carolina, and from thence to New York; at a time when the officers taken from you, in the same expedition, were treated not only with lenity, but every possible indulgence.

The barbarous treatment of Mr. Lovel, in Boston, has no parallel. Of the prisoners made in Fort Washington, two thirds of them perished by the unexampled cruelty and rigours of their captivity. Even in England, the severities which the American prisoners suffer, are, according to the testimony of every one we have seen, of the most grievous kind. Stripes have been inflicted on some, to make them commit the deepest of all crimes, the fighting against the liberties of their country. Numbers are now groaning in bondage in Africa and India, to which they were compelled by menaces of an immediate ignominious death; as contrary to every rule of war among civilized nations, as to every dictate of humanity.
It is with the greatest regret we mention these cruelties. For the honour of humanity we hope they will not be committed again. Your Lordship must know, that it is in the power of those we have the honour to represent, to make ample retaliation upon the numerous prisoners of all ranks in their possession; and we warn and beseech you not to render it their indispensible duty. Upwards of 500 British seamen have been generously treated, set at liberty by our cruizers in these seas, and sent at the public expence to their country. We trust, you will think yourselves bound to dismiss an equal number of seamen, taken in the service of the United States.
We also desire, that a person appointed by us, may have permission to furnish the subjects of the United States, who are in your prisons, with the necessaries they may want from time to time; and that a general cartel may be immediately settled, by which the unfortunate on both sides may be relieved as soon as possible from the miseries of imprisonment.

We must beg a speedy answer, that we may transmit, without delay, the determination of your court to our constituents.
We have the honour to be with the highest respect, My Lord, Your Lordship’s most obedient, And most humble servants,
Benjamin Franklin,Silas Deane,Arthur Lee
Commissioners Plenipotentiary from the Independent and United States of America.

To the RIGHT HON. LORD NORTH, First Lord of the Treasury, Chancellor of the Exchequer, and Principal Minister of the King of Great Britain.

